The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 6/21/2022 has been entered and considered. Upon entering amendment, claims 1-17 have been amended, and claim 18 has been newly added. Accordingly, claims 1-18 remain pending.
Response to Arguments
Applicant’s arguments with respect to newly amended independent claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 18 recites “wherein the one or more alignment parameters includes a first alignment parameter associated with the first pair of groups of detection coils and a second alignment parameter associated with the second pair of groups of detection coils, and wherein the comparison of the one or more alignment parameters includes a comparison of the first alignment parameter and the second alignment parameter.” Applicant cited to fig.5, pars [56-59] on pg. 13 of the remarks for support. However, figs.4-5 and pars [56-57] describe one pair (402) of a first group (404) and a second group (406) of detection coils and not a first pair of groups of detection coils and a second pair of groups of detection coils. Additionally, there is no written support for a comparison of the first alignment parameter (corresponding to a first pair of groups of detection coils) and the second alignment (corresponding to a second pair of groups of detection coils). Par [59] of the disclosure states “the alignment parameters may be compared with a reference. This reference may be in the form of a reference table or a threshold value.” Thus, the alignment parameter is compared to a threshold and not a comparison of the first alignment parameter and the second alignment parameter. This is further supported in fig.4, par [52]; the comparator 422 compares the alignment parameter with a threshold.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 4 recites “wherein sensing the one or more alignment parameters comprises: determining a differential current signal…” Claim 4 is unclear because it does not clearly set forth if the differential current is being selected as the alignment parameter since claim 1 recites a “differential current or a differential voltage”. Claim 4 should recite the parameter that is selected is the differential current (not just narrowly defining a parameter that was not chosen from claim 1).
Claims 5-6 depend on claim 4 and therefore inherit the deficiencies of claim 4.
Claim 18 recites the limitations "the first pair of groups of detection coils" and “the second pair of groups of detection coils” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, it is unclear if the “first pair of groups of detection coils” and its corresponding first alignment parameter is referring to the first group of detection coils and if “second pair of groups of detection coils” is referring to the second group of detection coils and its corresponding second alignment parameter in the at least one pair of groups of detection coils in claim 1 or not. For purposes of examination, the examiner will interpret the claim as best understood (see rejection of claim 18 below for further analysis). 
Claim Interpretation
The broad language of claims 1 and 12 recite transmitting a control signal “based on a comparison of the one or more alignment parameters…”. It is noted that the claims do not recite a comparison to what. Is the comparison between the current or voltage signals to get the differential voltage/current or is it between the differential current or voltage and a threshold? The claim gives no indication whatsoever. Applicant’s fig.4, step 506, par [59] indicates the comparison of the alignment parameter is with a reference/threshold and this is how the examiner’s interpreting the “based on a comparison” language in claims 1 and 12. The applicant is encouraged to further amend the claims to define what is intended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raedy et al. (2015/0137801 A1) in view of Maniktala (2017/0353061 A1) in further view of Wu et al. (2018/0166928 A1).
Regarding Claim 1,
Raedy (figs.1-4) teaches a method comprising:
sensing one or more alignment parameters (par [34]; voltage sensors 20a, 20c and functionality of the comparator that measures the voltage differential between the voltage sensors 20a, 20c) associated with at least one pair of groups of detection coils (fig.4, pars [34-35]; at least one pair of groups of detection coils 14a and 14c- 14a is one group and 14c is another group. This meets the broadest reasonable interpretation (BRI) in light of applicant’s disclosure at par [16]- “group of detection coils” refers to a singular detection coil) of a plurality of detection coils (14a-14d), the one or more alignment parameters (i.e. the voltage differential) based on induced voltage to the at least one pair of groups of detection coils caused by an electromagnetic field generated by an apparatus coil (pars [32, 34]; the voltage differential is based on induced voltages to the detections coils 14a and 14c caused by an electromagnetic field generated by an apparatus coil/transmitter coil), wherein the one or more alignment parameters includes a differential current or a differential voltage representative of a difference between a first group of detection coils (14a per the BRI in applicant’s par [16]-singular detection coil) in the at least one pair of groups of detection coils and a second group of detection coils (14c per the BRI in applicant’s par [16]-singular detection coil) in the at least one pair of groups (14a and 14c) of detection coils (pars [34-35]; measures the voltage differential between the first group 14a and second group 14c by sensing the voltages and finding the difference between 14a and 14c); and
	transmitting a control signal (pars [34-35]; transmitting a directional signal) based on the one or more alignment parameters associated with the at least one pair of groups of detection coils (pars [34-35]; functionality of the comparator compares the sensed individual voltages of 14a and 14c from 20a and 20c and finds the difference for the voltage differential signal for pair of groups 14a, 14c and transmits a control signal read on by the directional signal).
	Raedy does not explicitly disclose the transmitting of the control signal is based on a comparison of the one or more alignment parameters (i.e. based on a comparison of differential voltage with a threshold).
	Maniktala, however, teaches it is known in the art to compare a differential voltage to a threshold before transmitting the control signal (par [23]; a voltage sensor and alignment logic 254 compares the difference between the voltage magnitudes corresponding to coil 212 and 214 and compares the differential voltage to a threshold before transmitting the control signal).	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raedy to that of Maniktala of comparing the voltage differential to a threshold before transmitting the control signal. The motivation would have been to provide a point of comparison for the voltage differential through the threshold comparison resulting in a more accurate and robust system when generating the control signal. 
The combination does not explicitly disclose a detection mat for the plurality of detection coils.
Wu (figs.1-2), however, teaches it is known in the art for a detection mat to have a plurality of detection coils (par [28]; detection coils are arranged in a 2D planar array in an upper layer- this layer is a “detection mat”. Note: the claim does not recite that the detection mat has any explicit structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Wu in order to protect the detection coils of Raedy from external elements while being used outdoors.
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the plurality of detection coils are configured as the detection mat on a transmitter unit (Wu, fig.1, par [28]; upper layer/detection mat where the plurality of detection coils 28 are configured on a transmitter unit 30) or a receiver unit (Raedy, par [33], detection coils “may be arranged externally of the secondary coil” and Wu, fig.1, par [28]; detection coils 24 on receiver unit 20).
Examiner takes official notice that detection coils of the detection mat are known to be disposed on a transmitter unit or a receiver unit or both. See Nguyen relied upon below in pars [39-40]. 
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 7 and the combination further teaches wherein the detection mat is positioned at a determined distance from a surface of the transmitter unit, such that the detection mat is positioned directly above the transmitter unit and placed between the transmitter unit and the receiver unit (Ready, fig.1, par [33], Wu, fig.1, par [28]; Raedy teaches the detection coils external to the receiver unit 8 are obviously directly above the transmitter unit 6 between the transmitter unit 6 and the receiver unit 8 when fully aligned. Wu teaches the detection coils 28 or 24 are positioned at a determined distance from a surface of the transmitter unit 30, such that the detection mat is positioned directly above the transmitter unit 30 and the receiver unit 20).
Regarding Claim 12,
	Raedy (figs.1-4) teaches a detection device for a wireless power transfer system, comprising:
		a plurality of detection coils (14a-14d); 
	a sensing unit (par [34]; voltage sensors 20a-20d and functionality of the comparator that measures the voltage differential between the voltage sensors) coupled to the plurality of detection coils (see fig.4) and configured to sense or more alignment parameters associated with at least one pair of groups of detection coils (fig.4, pars [34-35]; voltage sensors 20a, 20c and the functionality of the comparator senses alignment parameter/voltage differential of at least one pair of groups of detection coils 14a and 14c- 14a is one group and 14c is another group. This meets the broadest reasonable interpretation (BRI) in light of applicant’s disclosure at par [16]- “group of detection coils” refers to a singular detection coil), the one or more alignment parameters based on induced voltage to the at least one pair of groups of detections coils caused by an electromagnetic field generated by an apparatus coil (pars [32, 34]; the voltage differential is based on induced voltages to the detections coils 14a and 14c caused by an electromagnetic field generated by an apparatus coil/transmitter coil), wherein the one or more alignment includes a differential current or a differential voltage representative of a difference between a first group of detection coils (first group 14a) in the at least one pair of groups of detection coils (14a and 14c) and a second group of detection coils (second group 14c) in the at least one pair of groups of detection coils (pars [34-35]; measures the voltage differential between the first group 14a and second group 14c by sensing the voltages and finding the difference between 14a and 14c);
	a comparison sub-system (pars [34-35]; functionality of comparator 22 that generates a transmit control signal read on by the directional signal) configured to receive the one or more alignment parameters associated with the at least one pair of groups of detection coils, and transmit a control signal based on the one or more alignment parameters associated with the at least one pair of groups of detection coils (pars [34-35]; functionality of the comparator receives the sensed individual voltages of 14a and 14c from 20a and 20c and finds the differential voltage  for pair of groups 14a, 14c and transmits a control signal read on by the directional signal based on the differential voltage).
Raedy’s comparator 22 has two functions: 1) measures the differential voltage from the voltage sensors; and 2) transmit the control signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the functionalities of the comparator so that the measuring of the differential voltage functionality is part of the “sensing unit” and the transmitting the control signal is part of the comparator/comparison sub-system, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re Dulberg, 129 USPQ 348, 349 (CCPA 1961). 
Raedy does not explicitly disclose the transmitting of the control signal is based on a comparison of the one or more alignment parameters (i.e. based on a comparison of differential voltage with a threshold).
	Maniktala, however, teaches it is known in the art to compare a differential voltage to a threshold before transmitting the control signal (par [23]; a voltage sensor and alignment logic 254 compares the difference between the voltage magnitudes corresponding to coil 212 and 214 and compares the differential voltage to a threshold before transmitting the control signal).	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raedy to that of Maniktala of comparing the voltage differential to a threshold before transmitting the control signal. The motivation would have been to provide a point of comparison for the voltage differential through the threshold comparison resulting in a more accurate and robust system when generating the control signal. 
The combination does not explicitly disclose a detection mat for the plurality of detection coils.
Wu (figs.1-2), however, teaches it is known in the art for a detection mat to have a plurality of detection coils (par [28]; detection coils are arranged in a 2D planar array in an upper layer- this layer is a “detection mat”. Note: the claim does not recite that the detection mat has any explicit structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Wu in order to protect the detection coils of Raedy from external elements while being used outdoors.
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the one or more alignment parameters includes a first alignment parameter associated with the first  group of detection coils in the at least one pair of groups of detection coils (Raedy, pars [34-35]; the first alignment parameter of the differential voltage/one or more alignment parameters includes the voltage sensed from 20A corresponding to first group 14A) and a second alignment parameter associated with the second the second group of detection coils in the at least one pair of groups of detection coils (pars [34-35]; the second alignment parameter in the differential voltage/one or more alignment parameters includes the voltage sensed from 20c corresponding to second group 14c)), and wherein the comparison of the one or more alignment parameters includes a comparison of the first alignment parameter and the second alignment parameter (Raedy, pars [34-35] and Maniktala, par [23]; Raedy teaches measuring the voltage differential; thus comparing the voltage sensed from 20a corresponding to first group 14a and the voltage sensed from 20c corresponding to second group 14c and taking the difference- this is the comparison of the first and second alignments parameters which is then compared to a threshold as taught by Maniktala). 

Claim(s) 2, 10-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raedy et al. (2015/0137801 A1) in view of Maniktala (2017/0353061 A1) in further view of Wu et al. (2018/0166928 A1) in further view of Nguyen et al. (2018/0015832 A1).
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein the one or more alignment parameters further comprise an actual voltage pattern, an actual current pattern, or any combination of the actual voltage pattern, the actual current pattern, the differential current, and the differential voltage. 
Nguyen, however, teaches wherein the one or more alignment parameters further comprise an actual voltage pattern, (pars [44, 46-48, 52, 55]; actual voltage pattern read on by voltage signatures that are compared to thresholds to determine alignment/misalignment between the transmitter and receiver), an actual current pattern, or any combination of the actual voltage pattern, the actual current pattern, the differential current, and the differential voltage.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to additionally further comprise an extra alignment parameter (actual voltage pattern), because taking into consideration additional alignment parameters would make the combination’s system more dynamic, robust, and accurate than only having one alignment parameter.
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 1 and the Raedy further teaches repositioning the apparatus coil (i.e. the receiver coil) with respect to the plurality of coils based on the control signal (par [34]; repositioning the receiver apparatus coil with respect to the plurality of coils based on the transmitted control signal for max induction energy transfer).
The combination does not explicitly disclose repositioning the transmitter apparatus coil based on the control signal.
Nguyen, however, teaches repositioning the transmitter apparatus coil based on the control signal (Nguyen, pars [57-59]; Nguyen teaches repositioning the transmitter apparatus coil 34 to align it with the receiver coil based on the control signal read on by the “current system diagnosis status” sent from 150/252 to 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Nguyen of repositioning the transmitter apparatus coil. The motivation would have been for flexibility purposes to give not only an option to reposition and align the receiver apparatus coil with the transmitter coil (as in Raedy) but to also allow repositioning and alignment of the transmitter apparatus coil to the receiver coil (having both options to choose from is better than just having one).
Regarding Claim 11,
 The combination teaches the claimed subject matter in claim 1 and Raedy further teaches wherein the control signal includes a recommendation for movement of the apparatus coil (receiver coil) with respect to the plurality of detection coils based on the comparison of the one or more alignment parameters (Raedy, par [34] and Maniktala, par [23]; Modified Raedy teaches transmitting a control signal recommending repositioning the receiver apparatus coil with respect to the plurality of coils based on comparing the differential voltage to a threshold that indicates misalignment. Since the recommendation includes adjusting the position of the receiver coil align with the transmitter coil, the recommendation is obviously “representative” for movement of the receiver coil to align with the detection coils and the transmitter coil).
The combination does not explicitly disclose the recommendation includes for movement of the transmitter apparatus coil.
Nguyen, however, teaches the recommendation includes for movement of the transmitter apparatus coil (Nguyen, pars [37-38, 57-59]; Nguyen teaches the current signal read on by the “current system diagnosis status” sent from 150/252 to 152 includes the recommendation for movement of the transmitter apparatus coil 34 to align it with the receiver coil 36 with respect to the detection coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Nguyen of the recommendation further including for movement of the transmitter apparatus coil. The motivation would have been for flexibility purposes to not only recommend an option to reposition and align the receiver apparatus coil with the transmitter coil (as in Raedy) but to also recommend repositioning and alignment of the transmitter apparatus coil to the receiver coil (having both options to recommend from is better than just having one).
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 12 and Raedy teaches further comprising a display device (18) operatively coupled to the detection mat (Modified Raedy with a detection mat for the detection coils) and configured to receive the control signal from the comparison sub-system (pars [34-35]).
The combination does not explicitly further disclose a control unit to receive the control signal.
Nguyen, however, teaches a control unit (152) to receive the control signal (pars [37-38, 57-59]; the control signal read on by the “current system diagnosis” is received by control unit 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination by further adding a control unit. The motivation would have been for flexibility purposes to give not only an option to reposition and align the receiver apparatus coil with the transmitter coil (as in Raedy via a display to the user) but to also allow repositioning and alignment of the transmitter apparatus coil to the receiver coil via a control unit (having both options to choose from is better than just having one).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 13 and the combination further teaches wherein the control unit is configured to communicate the control signal to the apparatus coil to reposition the apparatus coil with respect to the detection mat based on the control signal (Raedy, pars [34-35], Wu, par [28] and Nguyen, pars [37-38, 57-59]; Nguyen teaches control unit 152 communicates the control signal to the apparatus coil/transmitter coil 34 by reposition/adjusting the position of the transmitter apparatus coil 34 to align it with the receiver coil 36 with respect to the detection mat/detection coils of the combination).
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 12 and Raedy further teaches a primary power source (fig.1, AC power 12) configured to supply power in the form of as an alternating current (AC) voltage signal (par [36]); and a transmitter unit (fig.1) comprising at least one transmitter coil (6, par [30]), wherein the transmitter unit is configured to receive the AC voltage signal from the primary power source (12, see fig.1), wherein the transmitter unit is configured to generate a primary magnetic field (10) in response to the received AC voltage signal (par [32]), and wherein the detection mat (modified Raedy) is operatively coupled to the receiver unit (Raedy, par [33]).
The combination does not explicitly disclose the plurality of coils are operatively coupled to the transmitter unit. 
Nguyen, however, teaches the plurality of coils (40A-40E) are known to be either operatively coupled to the transmitter unit (32), or the receiver unit (36), or both (pars [39-40]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Nguyen, because with a finite number of options- 1) couple the detection coils of the mat to the transmitter unit; or 2) couple the detection coils of the mat to the receiver unit, or 3) both- it would have been well within the level of ordinary skill in the art to select the one that best suits the intended design as demonstrated by Nguyen.
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 15 and the combination further teaches wherein the detection mat is disposed on the transmitter unit (Wu, figs.1-2, par [28], Nguyen, par [39]; Both Wu teaches the detection mat/upper layer of 12 having the detections coils is disposed on transmitter unit 30 and Nguyen teaches the detection coils 40 of the detection may be provided on the transmitter unit 12).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raedy et al. (2015/0137801 A1) in view of Maniktala (2017/0353061 A1) in further view of Wu et al. (2018/0166928 A1) in further view of Nguyen et al. (2018/0015832 A1) in further view of Piasecki et al. (2019/0103771 A1).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and the combination further teaches wherein sensing the one or more alignment parameters comprises determining a magnitude of at least one of the differential voltage (Raedy, pars [34-35] and Maniktala, par [23]).
The combination does not explicitly disclose determining an amplitude, phase, or both of at least one of actual voltage pattern.
Piasecki, however, similarly teaches at least one pair of detection coils (414) and determining an amplitude, a phase, or both of an actual voltage (par [47]; the phase and amplitude of the voltage signal received at each resonating coil can be determined by the CMCM device…).
Thus, the combination teaches Nguyen’s determination of the of the actual voltage pattern further comprises determining the amplitude, phase or both of said voltage pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Piasecki in order to gather more information to help in analyzing the actual voltage pattern determined by Nguyen.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raedy et al. (2015/0137801 A1) in view of Maniktala (2017/0353061 A1) in further view of Wu et al. (2018/0166928 A1) in further view of Baek et al. (2019/0027973 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose determining a differential current signal between the at least one pair of groups of detection coils; and determining at least one actual current signal from one of the groups of the at least one pair of groups of detection coils.
Baek (figs.21-22), however, teaches a differential current signal between the at least one pair of groups of detection coils (figs.21-22, pars [168-169]; pair of groups of detection coils 210a, 210b. Processor 271 can compare the signal generated from first sensor 232a with the signal generated from the second sensor 232b and takes the difference between them-i.e. a differential current signal); and determining at least one actual current signal from one of the groups of the at least one pair of groups of detection coils (pars [166-167]; determining at least one actual current signal i1 or i2 from one of the groups of detection coils 210a or 210b via sensor 232a or 232b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally determined differential current and at least one actual current signal from the groups of detection coils, because current and differential current between groups of coils, similar to voltage and differential voltage between groups of coils in Raedy, is obviously a known parameter of power that could similarly be used to determine whether there is alignment between the transmitter and receiver. Baek’s teachings that determining the differential current signal indicates a foreign object is additionally obviously an indication the transmitter and receiver are not aligned, because there is something in the way. A significant deviation than the expected differential current, just like the differential voltage, is an efficiency reading that would indicate something is wrong between the transmitter and receiver.
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein determining the differential current signal between the at least one pair of groups of detection coils comprises selecting groups disposed at diagonally opposite ends of the detection mat (Baek, figs.17, 21-22, pars [168-169] Baek teaches determining the differential current signal between the at least one pair of groups of detections coils 210a and 210b disposed at opposite ends. Raedy further teaches selecting opposite ends of detection coils 14a, 14c. Note: the claim does not define any type of array of groups or any corners that would suggest what is “diagonally opposite ends”. The combination teaches selecting two coils to determine the differential current. This makes them at opposite ends and diagonally since there is no basis for reference for the term “decagonally” in the claim).
Examiner further teaches official notice that coils disposed at diagonally opposite ends is known in the art.
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches measuring a differential current signal for one or more pairs of detection zones of a plurality of detection zones (Raedy, see fig.4, Baek, see fig.22, pars [166-169]; Raedy teaches measuring a differential voltage/alignment parameter in the two coils 14a, 14c and Baek teaches measuring differential coil for two coils 210a, 210b. Thus, the combination teaches it does so in two detection zones. Note: the claim does not define “detection zones”).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raedy et al. (2015/0137801 A1) in view of Maniktala (2017/0353061 A1) in further view of Wu et al. (2018/0166928 A1) in further view of Sieber (2018/0083349 A1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 7 and the combination further teaches wherein the detection mat overlaps at least a portion of a surface of the transmitter unit (Wu, fig.1, par [26]).
While Wu suggests that that the detection mat contacts at least a portion of a surface of the transmitter unit 30 by having the plurality of detection coils of the detection mat overlapping the surface of the transmitter unit, Wu does not explicitly state so.
Sieber, however, teaches it is known in the art for the plurality of coils of the detection mat to contact a surface of the transmitter unit (par [53]; the multiple sense coils 405 may be provided over the surface of the transmitter pad 420; thus making them in contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings the combination to that of Sieber in order to fill in the gaps in Wu and further illustrate how the detection coils of the detection mat obviously contact the surface of transmitter unit.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raedy et al. (2015/0137801 A1) in view of Maniktala (2017/0353061 A1) in further view of Wu et al. (2018/0166928 A1) in further view of Gao et al. (2020/0290467 A1).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 12. The combination does not explicitly disclose further comprising a compensator element operatively coupled to at least one group of detection coils.
Gao (fig.2c), however, teaches further comprising a compensator element (item 142, “compensation capacitor”) operatively coupled to at least one group of detection coils (item 139. Note: the claim broadly recites the “compensator element” and does not recite the structure of the compensator element and what is it used for. Thus, any “compensator element” meets the broadest reasonable interpretation of the claim).  
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Gao’s compensator element in order to create resonance and significantly increase the output signal. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                   


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836